Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final office action is in response to the application filed on September 12, 2018, the response to the Restriction/Election requirement filed on October 13, 2020, and the response filed on February 1, 2021.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for displaying” and “means for receiving” in claim 21.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-21 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claims 11 and 21.  Claim 1 recites the limitations of displaying a dynamic display of a plurality of values, each value displayed at a location of the portion of the GUI on the display, wherein the displayed plurality of values periodically changes based on data received from an external data transaction processing system wherein one or more of the plurality of values is displayed at a new location of the portion of the GUI on the display different from a previous location thereof; receiving a first one or more inputs provided by the user, indicative of a first user selection of a first location of the GUI and, subsequent thereto, a second user selection of a second location different from the first location and which corresponds to a location of the GUI at which one of the plurality of values is displayed; receiving a second one or more inputs indicative of a third user selection of the second location; and generating a transaction request comprising the one of the plurality of values displayed at the second location upon receipt of the second user selection regardless of whether the displayed plurality of values has changed.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Generating a transaction request message recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor of a computer, display, external data transaction processing system, and user interface in Claim 1, the processor, memory, display, external data transaction processing system, and user interface devices in Claim 11, and display, external data transaction processing system, and user interface in Claim 21 are just applying generic computer components to the recited abstract limitations.  Claims 11 and 21 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor of a computer, display, and user interface in Claim 1, the processor, memory, display, an external data transaction processing system, external data transaction processing system, and user interface devices in Claim 11, and display, external data transaction processing system, and user interface in Claim 21. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 11, and 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0027, 0128, 0130] and Figure 4 about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 11, and 21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1, 11, and 21 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-21 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub. No. 2012/0116947 (Owens et al. ‘947).

Re Claim 1:  Owens et al. ‘947 disclose a computer implemented method for generating a transaction request message comprising a user-selected value associated therewith (abstract), said method comprising: displaying, by a processor of a computer via a graphical user interface (GUI) presented to the user on a display coupled with the computer (Figures 3 & 4), a dynamic display of a plurality of values, each value displayed at a location of the portion of the GUI on the display (Figure 4), wherein the displayed plurality of values periodically changes based on data received from an external data transaction processing system wherein one or more of the plurality of values is displayed at a new location of the portion of the GUI on the display different from a previous location thereof (Figure 4; paragraph [0064]); receiving, by the processor, a first one or more inputs provided by the user via one or more user interface devices coupled with the computer, indicative of a first user selection of a first location of the GUI and, subsequent thereto, a second user selection of a second location different from the first location and which corresponds to a location of the GUI at which one of the plurality of values is displayed (Figure 4; paragraphs [0064, 0065]); receiving, by the processor subsequent to the first one or more inputs, a second one or more inputs indicative of a third user selection of the second location (Figures 4 & 5; paragraphs [0064, 0065]); and generating, by the processor responsive to the second one or more inputs, a transaction request comprising the one of the plurality of values displayed at the second location upon receipt of the second user selection regardless of whether the displayed plurality of values has changed (Figures 3-5; paragraphs [0047, 0052, 0064, 0065, 0068]).

	Re Claim 2:  Owen et al. ‘947 disclose the method substantially as claimed in supra, including further comprising displaying, by the processor via the GUI subsequent to the receipt of the first one or more inputs and prior to receipt of the second one or more inputs, the one of the plurality of values displayed at the second location upon receipt of the second user selection in a separate indicator which does not change when the displayed plurality of values changes (Figures 3-5; paragraphs [0034, 0036, 0060, 0065, 0068]).

Re Claim 3:  Owen et al. ‘947 disclose the method substantially as claimed in supra, including that the plurality of values comprise price values stored in an order book database of the data transaction processing system in which data items are transacted by a hardware matching processor that attempts to match electronic data transaction request messages with electronic data transaction request messages counter thereto for the same one of the data items based on multiple transaction parameters specified by the electronic data transaction request messages received from different client computers over a data communication network and transmits electronic data transaction result messages to the client computers indicative of the results thereof, the data comprising the electronic data transaction result messages and the generated transaction request comprising an order to transact at the one of the plurality of values displayed at the second location upon receipt of the second user selection (abstract; paragraphs [0014, 0027, 0038, 0041]).

Re Claim 4:  Owen et al. ‘947 disclose the method substantially as claimed in supra, including further comprising displaying, by the processor, via the GUI, an indicator adjacent to each of at least a subset of the displayed plurality of values indicative of a previously generated transaction request for the adjacent value sent to the data transaction processing system (paragraph [0065]).

Re Claim 5:  Owen et al. ‘947 disclose the method substantially as claimed in supra, including the first location comprises a value of the plurality of values which has the indicator adjacent thereto, the generated transaction request comprising a request to modify the previously generated transaction request to change the value thereof to the one of the plurality of values displayed at the second location upon receipt of the second user selection (Figures 4 & 5).

Re Claim 6:  Owen et al. ‘947 disclose the method substantially as claimed in supra, including that the first location comprises a value of the plurality of values which has no indicator adjacent thereto, the generated transaction request comprising a new order to transact at the one of the plurality of values displayed at the second location upon receipt of the second user selection (Figures 4 & 5).

Re Claim 7:  Owen et al. ‘947 disclose the method substantially as claimed in supra, including further comprising displaying, by the processor, first and second regions adjacent to the displayed plurality of values, wherein when the first and second locations are within the first region, the generating further comprises generating the transaction request comprising an order to buy at the one of the plurality of values displayed at the second location upon receipt of the second user selection, and wherein when the first and second locations are within the second region, the generating further comprises generating the transaction request comprising an order to sell at the one of the plurality of values displayed at the second location upon receipt of the second user selection (Figures 4 & 5).

Re Claim 8:  Owen et al. ‘947 disclose the method substantially as claimed in supra, including further comprising displaying, by the processor, a first and second regions adjacent to the displayed plurality of values, wherein when the first location is within the first region and the second location is within the second region, the generating further comprises generating the transaction request comprising an order to modify a previous order at the one of the plurality of values displayed at the second location upon receipt of the second user selection from a buy order to a sell order, and wherein when the first location is within the second region and the second location is within the first region, the generating further comprises generating the transaction request comprising an order to modify a previous order at the one of the plurality of values displayed at the second location upon receipt of the second user selection from a sell order to a buy order (Figures 4 & 5).

Re Claim 9:  Owen et al. ‘947 disclose the method substantially as claimed in supra, including that the user interface device comprises a mouse having a button, the first one or more inputs comprising data indicative of the button being depressed and held while the mouse position is changed from a first position to a second position and the second one or more inputs comprising release of the button at the second position (Paragraph [0023]).

Re Claim 10:  Owen et al. ‘947 disclose the method substantially as claimed in supra, with the exception of including that the user interface device is a touch screen, the first one or more inputs comprising data indicative of a user contacting the touch screen at a first position and moving their contact to a second position thereon, the second one or more inputs comprising the user removing their contact at the second position. It is noted that although Owen et al. ‘947 shows “a computer monitor”, Owen et al. ‘947 is considered to be able to function as having a “touch screen” as called for in the instant claims.  While Owen et al. ‘947 does not explicitly show the apparatus in these configurations, a reference needs only be capable of being in these configurations in order to “read on” the claim language.  In this case, the touch screen could be used for increased versatility of the apparatus (paragraph [0023]).

Re Claims 11-20:  System claims 11-20 are substantially similar to previously rejected method claims 1-10 and are therefore considered to be rejected here using the same art and rationale.

Re Claim 21:  Method claim 21 is substantially similar to previously rejected method claim 1 and is therefore considered to be rejected here using the same art and rationale.
Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 10-25), have been fully considered, however they are not persuasive.  Specifically, applicant argues that the claims are not abstract citing paragraphs [0033-0042] of the specification (Remarks, pages 11-15).  However, the paragraphs of the specification and arguments fail to cite the limitations of the claims that should not be considered abstract.  The claims, as written are directed towards generating transaction messages, which under their broadest reasonable interpretation recites a fundamental economic practice and therefore is in the Certain Methods of Organizing Human Activities grouping of abstract ideas.

Applicant’s arguments that the claims are not abstract because they are integrated into a practical application of the exception (Remarks, pages 15-16), are acknowledged, however they are not persuasive.  The claims only recite a processor of a computer, display, and user interface in Claim 1, the processor, memory, display, an external data transaction processing system, external data transaction processing system, and user interface devices in Claim 11, and display, external data transaction processing system, and user interface in Claim 21. The computer elements are recited as generic components and therefore amount to no more than mere instructions to apply the exception using the generic computer component. Therefore, these additional elements when considered separately or as an ordered combination do not integrate the abstract idea into a practical application since they do not impose any meaningful limits on practicing the abstract idea

Applicant’s arguments that the claims amount to significantly more, and that the Examiner has not properly addressed or supported the assertion that the claims do not provide something more (Remarks, pages 16-19), are acknowledged, however are not persuasive.  The examiner has cited both the MPEP and paragraphs [0027, 0128, 0130] and Figure 4 of applicant’s own specification as support that the claims do not provide significantly more.  Further, per the October 2019 Guidance, “If the examiner concludes the disclosed invention does not improve technology, the burden shifts to the applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification[.]”. 

Applicant’s arguments that the claims are statutory because they are directed to a specific improvement to the way computers operate, citing Trading Technologies Int’l v CQG, (Remarks, pages 20-25) are acknowledged, however they are not persuasive.  Specifically, the court in TTI stated:
The district court explained that the challenged patents do not simply claim displaying information on a graphical user interface. The claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface's structure that is addressed to and resolves a specifically identified problem in the prior state of the art. The district court concluded that the patented subject matter meets the eligibility standards of Alice Step 1. ... It is not disputed that the TTI System improves the accuracy of trader transactions, utilizing a software-implemented programmatic method. For Section 101 purposes, precedent does not consider the substantive criteria of patentability. For Section 101 purposes, the claimed subject matter is “directed to a specific improvement to the way computers operate,” id., for the claimed graphical user interface method imparts a specific functionality to a trading system “directed to a specific implementation of a solution to a problem in the software arts.” Id. at 1339. see Trading Technologies International, Inc. v. CQG, Inc., 675 Fed. Appx. 1001 (Fed. Cir. 2017)
The invention in TTI solved a problem rooted in computer technology (i.e. limitations of existing graphic user interfaces) with a solution rooted in computer technology (i.e. “specific structure and concordant functionality” of an improved graphic user interface). In essence, the problem addressed and the solution claimed are inexorably linked to computer technology without a “pre-electronic trading analog.” As such, the invention is an improvement in a technology and/or a technical field, specifically graphic user interfaces.  The present case is different, as the focus of the claims are not directed to improving a specific structure and concordant functionality but rather directed towards generating a transaction request.  Therefore, Trading Technologies does not apply.

Applicant’s arguments regarding the 35 USC 102 rejection of record, specifically that the claimed features are not all recited in the prior art (Remarks, pages 26-28) are acknowledged, however they are not persuasive.  Applicant specifically argues that the “receiving, as a result of first one or more inputs…regardless of whether the displayed plurality of values has changed” are not taught by Owens.  However, Owens clearly sets forth those limitations in the claims, in at least Figures 3-5 which clearly set forth the user interface, user input locations, user selections, paragraphs [0064, 0065] set forth how user selections are input and displayed, paragraph [0047] recites, “the price server 302 sends a message containing market data that indicates a bid of "3" contracts at the particular price to the trading station 310[.]”, paragraph [0052] further defines the messages that could be sent, and paragraph [0068] describes Figure 5 and the GUI used to present market information.  Therefore, Owens et al. ‘947 is considered to fully meet the limitations of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
2/24/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693